FE L

 

JAN - 9 2019
IN THE UNITED STATES DISTRICT COURT C.e,k_ u 3 mgmt own
FOR TI-IE DISTRICT OF MONTANA D‘s*"°§t’i'n“g";’"‘a"°
MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 18-50-M-DLC
Plaintiff, ORDER
vs.
CANON JACK BYERS,
Defendant.

 

 

Before the Court is the United States’ unopposed motion for final order of

forfeiture. (Doc. 31.) Having reviewed the motion, the Court finds:

1. The United States commenced this action pursuant to 21 U.S.C.

§ 853(a)(1) and (2).

2. A preliminary order of forfeiture Was entered on October 26, 2018.
(Doc. 28.)
3. All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1).

(Doc. 30.)

4. lt appears there is cause to issue a forfeiture order under 21 U.S.C.
§ 853(a)(1) and (2).

lt is therefore ORDERED that:

1. The motion for final order of forfeiture is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 21 U.S.C. § 853(a)(1) and (2), free from the claims of
any other party:

0 $410.00 in United States Currency.

3. The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

DATEDthiS q‘k?\ day ofJan ,2019.

admit

Dana L. Christensen, Chief District Judge
United States District Court

